IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0303
                               Filed April 27, 2016


IN THE INTEREST OF J.R.,
Minor Child,

C.B., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Winnebago County, Karen

Kaufman Salic, District Associate Judge.



      A father appeals from the order terminating his parental rights.

AFFIRMED.




      Theodore J. Hovda, Garner, for appellant father.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

      Jane M. Wright of Jane M. Wright, Attorney at Law, Forest City, attorney

and guardian ad litem for minor child.




      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                            2


PER CURIAM.

       A father appeals from the juvenile court’s order terminating his parental

rights to his five-year-old child, J.R.1 We review termination-of-parental-rights

proceedings de novo. In re A.M., 843 N.W.2d 100, 110 (Iowa 2014).

       At the termination hearing for the child’s mother, the father appeared and

consented to the termination of his parental rights, pursuant to Iowa Code section

232.116(1)(a).2     He testified he was consenting voluntarily and believed

termination was in the child’s best interests. On appeal, the father does not deny

his consent was voluntary and intelligent, nor does he deny there was good

cause for him to desire the termination. Instead, he claims he consented to the

termination because the Iowa Department of Human Services did not cooperate

with him or make reasonable efforts to allow him to improve his bond with the

child. He also claims an exception to termination applies because “termination

would be detrimental to the child . . . due to the closeness of the parent-child

relationship.” Iowa Code § 232.116(3)(c).

       The father did not raise these issues before the juvenile court, and

therefore, they are not preserved for our review. See In re A.B., 815 N.W.2d

764, 773 (Iowa 2012) (“[T]he general rule that appellate arguments must first be

raised in the trial court applies to [child-in-need-of-assistance] and termination of

parental rights cases.”).     Furthermore, we agree with the juvenile court that

termination is in the child’s best interests. See In re T.N.M., 542 N.W.2d 574,

1
  The court also terminated the mother’s parental rights to J.R. pursuant to Iowa Code
section 232.116(1)(a) (2015). She does not appeal.
2
  Iowa Code section 232.116(1)(a) provides a court may terminate parental rights when
“[t]he parents voluntarily and intelligently consent to the termination of parental rights
and the parent-child relationship and for good cause desire the termination.”
                                            3


576 (Iowa Ct. App. 1995) (finding, when a parent voluntarily and intelligently

consents to the termination of her parental rights at the time of the termination

hearing, the consent is “binding if it is in the best interest[s] of the child”).

       Because the father’s consent to termination was voluntarily and

intelligently given and there was good cause for him to desire the termination, we

affirm without further opinion. See Iowa R. App. P. 6.1203(a), (d).

       AFFIRMED.